This is an original application for writ of habeas corpus, granted in vacation, and made returnable before this court at the present term. The case may be thus stated, a temporary injunction was sought by Minor Moore against applicant to restrain him from running a gambling house in the city of Waco. Moore had no interest in the property, nor were his rights in any way affected by reason of games being played in the house of applicant. Judge Lockett, one of the district judges of the State, granted a temporary injunction, and made it returnable before Judge Surratt, district judge in McLennan County. Upon the hearing the motion to dissolve was overruled, and applicant enjoined from running his alleged gambling house. It is alleged that this injunction was disobeyed, and for this applicant was adjudged in contempt of court, fined $100, and allotted three days in the county jail.
The writ of injunction cannot be resorted to merely for the purpose of enjoining crime. Upon this proposition all authorities agree. There must be some question of property or civil rights involved, either public or private, "and the only distinction between a private and a public nuisance being that the one is an injury to such rights of an individual and the other to the rights of the public at large. The same principle must guide the interference of the court in both cases; and that principle is this, whether the extent of the damage and injury be such as the law will not afford an adequate and sufficient remedy." If it be conceded that the running of a gambling house is a nuisance of a public nature, then, in order to enjoin, it must be shown that such nuisance is an injury to the property or the civil rights of the public at large, which it is the duty of the State as the agent of the public to prevent. All that is shown here is that the applicant was guilty of keeping a gaming house. It was not shown nor attempted to be shown *Page 642 
that any property or civil rights of the public or of the individual are invaded; nor that any irreparable injury will be done any such rights by the maintenance of the gambling house. The case is purely and simply a criminal one, in which our laws furnish the only remedy which the courts are required to enforce. That the law against this offense may not be enforced or observed does not constitute a ground for resorting to the writ of injunction at the hands of a court of equity. Such a court has no jurisdiction to restrain the commission of crime; nor enforce moral obligations, nor the performance of moral duties; nor can it rightfully interfere with the performance of an illegal act, merely because it is illegal, in the absence of an injury to property or civil rights. State v. Patterson et al., 14 Texas Civ. App. 465[14 Tex. Civ. App. 465].
That our laws afford an ample and full protection against the keeping of gambling houses is manifest by the provisions of article 389, Penal Code, which provides: "if any person shall permit any game prohibited by the provisions of this chapter to be played in his house or a house under his control, or upon his premises or premises under his control, the said house being a public place, or the said premises being appurtenances to a public place, he shall be fined not less than $25 nor more than $100." This clearly demonstrates the fact that it is a criminal offense to keep a gambling house, and it is the very offense here defined which was enjoined.
The injunction proceeding was sought by virtue of the act of the last Legislature (Acts 29th Leg., p. 372), the caption of which reads, "An act to prevent by means of the writ of injunction at the suit of the State or any citizen thereof the habitual use, actual, contemplated or threatened, of any premises, place, building, or part thereof, for the purpose of gaming or of keeping or exhibiting games prohibited by the laws of this State." This caption indicates that the injunction is provided for in cases where there are violations of the gaming laws. Not only so, but provides for enjoining contemplated violations of law.
The injunction granted by the trial court, and for the disobedience of which applicant was placed in jail for contempt, proceeds upon the idea that the Legislature and the courts, either or both are at liberty to enlarge the jurisdiction of equity so as to restrain or enjoin violations of the criminal laws, or threatened violations. This is an innovation. Such a doctrine has not heretofore obtained in this State. In England the courts of chancery have always refused to enjoin criminal prosecutions as such, and they were not bound by the restraints of a written constitution. Much less would the courts or the legislative bodies in Texas or the United States be authorized to do so, in the face of some of the provisions of our Constitution.
Our Bill of Rights (section 10) provides, "In all criminal prosecutions, the accused shall have a speedy public trial by an impartial jury." The act of the Legislature recently passed, proceeds in the face of this, and seeks to take away this authority of the Constitution, and authorizes *Page 643 
a judge, sitting as a chancellor, to try a party charged with crime, without the interposition of a jury. In other words, to enforce that Act, the courts would have to lay down the rule that a judge sitting as a chancellor has the right to pass upon the guilt or innocence of the defendant in an ancillary proceeding, which we call injunction, and find him guilty, and enjoin him from violating the law; and if he disobeys, to punish him for contempt.
The same section (10) of the Bill of Rights further provides, "No person shall be held to answer for a criminal offense, unless on indictment of a grand jury, except in cases in which the punishment is by fine, or imprisonment otherwise than in the penitentiary, in cases of impeachment, and in cases arising in the army or navy, or in the militia, when in actual service in time of war or public danger." Where the punishment is by fine, or it is a misdemeanor punishable in the county court, under our procedure, it must be by information. This does not mean in a court of equity: it means upon a criminal information or complaint, or prosecution, in which appellant has the right of trial by jury. And this is further intensified by the provisions of section 15 of the Bill of Rights, which states, "The right of trial by jury shall remain inviolate. The Legislature shall pass such laws as may be needed to regulate the same, and to maintain its purity and efficiency." But the Legislature, by the act in question, requires the courts of this State to substitute the writ of injunction for a criminal prosecution and the right of trial by jury. And now, my brethren, hold that the chancellor in an equitable proceeding can dispose of the gambling laws by injunction.
To sustain this act, and substitute the writ of injunction for a criminal prosecution and the right of trial by jury, under all that our law has guaranteed as incident to a speedy public trial, would be to subvert the fundamental principles of the Bill of Rights and the enforcement of the criminal laws of our country.
It would hardly be contended for a moment that a trial of criminal offenses under the writ of injunction by a chancellor would be in harmony with the provisions of our Constitution, above quoted. We have deemed it unnecessary to cite authorities in support of this proposition. It has been so long settled; so thoroughly understood, that it has become axiomatic. It follows, therefore, that the injunction proceedings were void; the judgment rendered under this proceeding was void; and being void, the action of the court, placing applicant in contempt was necessarily void. This has been the rule in Texas, well settled by all the cases since Ex parte Degener, 30 Texas Crim. App., 566.
I have not thought it necessary to elaborate these questions, nor cite and review cases, because it is so clearly beyond the scope of equity and the writ of injunction to try criminal cases, that the statement of the proposition carries conviction without argument. The conscience of the chancellor cannot be substituted for a trial by jury, nor for the provisions of the organic law.
Therefore, I dissent. *Page 644